          Case 4:21-cr-00016-BMM Document 22 Filed 05/06/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                     Case No. CR-21-16-GF-BMM

                 Plaintiff,
    vs.                                          AMENDED ORDER

 DAVID EUGENE WING,
                Defendant.


     Defendant David Wing’s (Wing)Motion to Continue (Doc. 18) is now before

the Court. Plaintiff has no objection.

      Wing requests the current trial setting of June 15, 2021, be continued for 60

 days. Wing’s brief in support of his motion states that additional investigation of

 both resolution and pretrial motions needs to be conducted to fully prepare this

 matter. The Government has produced significant discovery, much of which is

 material marked “Sensitive,” or audio files, necessitating Wing’s review of these

 items with counsel. The work that needs to be undertaken to properly investigate,

 research pretrial motions, gather materials relevant to possible resolution, and

 trial preparation cannot be accomplished within the current schedule. Because of
      Case 4:21-cr-00016-BMM Document 22 Filed 05/06/21 Page 2 of 4



these factors a continuance is warranted.


      A district court may grant a continuance and exclude the time period of the

continuance from the calculation of the speedy trial date when “the ends of

justice served by [the continuance] outweigh the best interest of the public and

the defendant in a speedy trial.” 18 U.S.C. §3161(h)(7)(A). In determining

whether an “ends of justice continuance” is appropriate, a district court must

consider, inter alia, whether the failure to grant the continuance will result in a

miscarriage of justice; whether the case is so unusual or complex that it is

unreasonable to expect adequate preparation within the time limits imposed by

the Speedy Trial Act; and whether the case, while not complex or unusual, would

nonetheless deny counsel the reasonable time necessary for effective reparation.

Id. §3161(h)(7)(B). An “ends of justice continuance . . . must be specifically

limited in time [and] must be justified on the record with reference to the facts as

of the time the delay is ordered.” United States v. Lloyd, 125 F.3d 1263, 1268

(9th Cir. 1997). Any additional time is properly excluded under the Speedy Trial

Act “only if the district court makes certain findings enumerated in [§

3161(h)(7)].” Bloate v. United States, 130 S. Ct. 1345, 1351 (2010).


      Wing is charged with two counts of assault with a dangerous weapon, in


                                         -2-
      Case 4:21-cr-00016-BMM Document 22 Filed 05/06/21 Page 3 of 4



violation of Title 18 U.S.C. §§ 1153(a), 113(a)(3) and two counts of possession

of a firearm in furtherance of a crime of violence in violation of Title 18 U.S.C. §

924(c)(1)(A)(iii). The crimes allegedly occurred on or about January 1, 2020, at

Lodge Pole, within Blaine County, in the State and District of Montana, and

within the exterior boundaries of the Fort Belknap Indian Reservation. If

convicted, Wing faces a maximum sentence of life in prison.


      A continuance of the trial is appropriate under 18 U.S.C. §§3161(h)(7)(A),

(B)(I) and (B)(ii). The ends of justice served by a continuance outweighs the

interests of the Defendant and the public in a speedy trial. The failure to grant a

continuance would deny Wing and his counsel the reasonable time necessary for

effective trial preparation, resulting in a potential miscarriage of justice.

Accordingly,


       IT IS HEREBY ORDERED that Wing’s Unopposed Motion to

Continue Trial (Doc. 18) is GRANTED. IT IS ALSO ORDERED that the final

pretrial conference and jury trial set for June 15, 2021, are VACATED.


      The following schedule shall apply. The final pretrial conference is

rescheduled for Tuesday, August 17, 2021 at 8:30 a.m. The parties are to

report to the chambers of the undersigned. The jury trial is rescheduled for

                                          -3-
      Case 4:21-cr-00016-BMM Document 22 Filed 05/06/21 Page 4 of 4



Tuesday, August 17, 2021 at 9:00 a.m. in the Charles N. Pray Courtroom at the

Missouri River Federal Courthouse, Great Falls, Montana. The motions deadline

is July 16, 2021. The plea agreement/notice of intent to proceed to trial deadline

is August 3, 2021. Expert reports are due on or before August 6, 2021. The Jury

Instructions and Trial Briefs are due by August 10, 2021. All time between the

date of this order and August 17, 2021, shall be excluded for purposes of

speedy trial.


    DATED this 6th day of May, 2021.




                                       -4-
